Citation Nr: 0005232	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested a Travel Board hearing before a member 
of the Board.  The veteran, however, failed to report to the 
scheduled hearing in June 1997 and did not request that it be 
rescheduled.

In December 1997, the Board determined that additional 
development was necessary in this case and remanded it to the 
RO.  The requested development has been completed and the 
case is now ready for appellate review.


FINDING OF FACT

The veteran's claim for service connection for psychiatric 
disability, including PTSD, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for psychiatric 
disability, including PTSD, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of a psychosis may be presumed under certain 
circumstances if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Personality disorders are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides: 
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a).  If he has not, his claim must fail, and 
VA is not obligated to assist the veteran in its development.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit, 5 
Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11.  A  well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service medical records disclose that at the enlistment 
examination in July 1971, the veteran indicated that he had 
depression or excessive worry, and that he had nervous 
trouble.  The medical examiner, however, indicated that the 
veteran's psychiatric functioning was normal.  The service 
medical records show no complaints of, treatment for, or 
diagnosis of any psychiatric problems.  At the separation 
examination in July 1979, the veteran's psychiatric status 
was found to be normal.

A VA Medical Certificate dated in November 1993 shows a 
diagnosis of recurrent depression.  A VA outpatient mental 
status examination report, dated later in November 1993, 
notes that the veteran had no PTSD symptoms.  The diagnostic 
impression was to rule out major depression.  A VA outpatient 
treatment record from the Mental Health Clinic, dated in May 
1994, shows a history of an episode of school phobia when the 
veteran was in the eighth grade.  The assessment was panic 
disorder with social phobia.  Another record dated in August 
1994 shows that the veteran was anxious.

A psychosocial assessment by Jack S. Ehrhardt, MSW/ACSW, a 
team leader at the Vet Center was conducted in 1994.  The 
report notes that the veteran revealed a mostly happy 
childhood.  He also divulged that his father was very 
overbearing and a strong disciplinarian.  The veteran 
reported that while stationed in Southeast Asia, the base 
where he was serving came under fire, he was unable to obtain 
a weapon, and feared for his life.  The examiner noted that 
the veteran was clean and neat in appearance.  The veteran's 
behavior and speech patterns flowed in continuity and trend 
of thought.  The diagnoses on Axis I were rule out PTSD, rule 
out malingering, and rule out adjustment disorder with 
depressed mood.  The diagnoses on Axis II were rule out 
antisocial personality disorder, and rule out passive 
aggressive personality disorder.

In an undated statement from the veteran, he indicated that 
he did not like the environment or housing accommodations 
while stationed in Thailand.  He reported that he managed to 
survive two temporary duty periods to Southeast Asia, but the 
experiences he encountered changed his entire attitude.  He 
further noted that, as time passed, he would recall images of 
these experiences over and over, and they were still very 
vivid, as were the emotional reactions to them.  The veteran 
claimed that the emotional responses that he still struggled 
with did not allow him to function normally in the work 
place.

A statement dated in August 1994 from a VA psychiatrist notes 
that the veteran had been in treatment at the Erie VA Mental 
Hygiene Clinic for PTSD.  The psychiatrist further noted that 
the veteran would be treated weekly at the clinic for that 
disorder.

An undated statement was received from the veteran's mother 
who noted that the veteran was 19 years old when he went into 
service.  She related that, during basic training, the 
veteran had witnessed a homosexual act, turned the guys in, 
and then was scared because he was going to have to testify 
against them.  The accused were discharged and, apparently, 
the veteran did not have to testify against them.  The 
veteran's mother noted her belief that during his eight and 
one-half years of service, the veteran became so used to the 
regimented life that when he got out of service he just could 
not cope with problems in everyday life.

In a statement dated in March 1995, the veteran alleged a 
specific stressor incident on or about October 3, 1972, when 
he was stationed at Udorn Royal Thai Air Force Base.  
According to the veteran, at approximately 2200 hours, he was 
informed that the base was under attack by hostile forces.  
He was skeptical about this information and thought it might 
be a joke.  He went outside and observed that the eastern 
night sky was illuminated by flares and he could hear small 
arms fire from that direction.  He noted that the area under 
attack was where he had just come from and he became anxious 
at the thought that he could have become trapped there.  The 
veteran further noted that he asked his supervisor if he 
could obtain a weapon and was told that only augmentee 
personnel were authorized to draw weapons during times of 
combat and neither of them would be issued a weapon.  The 
veteran reported that his supervisor got a case of beer and 
several of them sat, drank and watched the skirmish that 
continued throughout the night.  At sunrise, there was a loud 
explosion which terrified him because if one of the aircraft 
parked was attacked it could explode and cause the others 
around it to do so as well.  The veteran later learned that 
the explosion was the result of a sapper being shot by 
friendly forces and the explosives that he was carrying had 
detonated.  The veteran noted that about 1000 hours on 
October 4, 1972, he and his co-workers were allowed to leave 
the maintenance area of the base and return to their 
quarters.  The veteran claimed that, although he and his 
friends and co-workers were not physically hurt, he was 
negatively affected by this experience.

At a VA psychiatric examination in March 1995, the veteran 
reported that his base was attacked in October 1972, with the 
fire fights occurring about one mile from his location.  The 
veteran reported that he was anxious at that time when his 
supervisor informed him of how the explosions would be if the 
airplane fuel was full.  The veteran reported that the 
situation was controlled by 10 the next morning and they were 
able to get out.  The veteran reported that he worked as an 
aircraft mechanic throughout his service tour.  The veteran 
complained of periods of anxiety which had progressed to 
depression, lasting from one day to two months.  He reported 
that he was taking Klonopin and was in therapy with a social 
worker at the Erie VA outpatient clinic.  The veteran denied 
any suicidal thoughts.  The examiner found the veteran to be 
quite verbose and articulate.  He appeared a little anxious 
in an attempt to give as much detail and information as he 
could in the interview.  The diagnosis was anxiety disorder 
not otherwise specified.  The examiner noted that the 
veteran's experience during the Vietnam War while stationed 
in Thailand may be outside the range of daily life 
experience, but it was not unusual or unexpected in a war 
situation.  The veteran reported that for a while he would 
have dreams of the Udorn incident, but this had lessened.  He 
denied any illusions, hallucinations, dissociations or 
flashbacks.  The veteran did not complain of any 
psychological distress to events which may have resembled the 
war experience, and he did not have strategies developed to 
avoid any stimuli which may have reminded him of Thailand.  
The veteran did not feel estranged or detached.  He had 
infrequent problems staying asleep and described periods of 
irritability or outbursts of anger as a problem from 
childhood due to his experience with his father.  He denied 
being hypervigilant.  He complained of problems with loud 
noises and related this to the war experience.  Based on the 
interview, the examiner provided an opinion that the 
veteran's problems and complaints did not fit the criteria 
for PTSD.

VA outpatient treatment records from the Center for Stress 
Recovery dated in 1996 and 1997 show consistent diagnoses of 
PTSD and major depression.  A VA consultation report dated in 
April 1996 notes a diagnosis of PTSD and that the symptom 
severity was in the moderate range, with a Global Assessment 
of Functioning score of 60.  A psychiatric note dated later 
in April 1996 shows that the veteran presented with symptoms 
of chronic PTSD: anger, irritability, insomnia, intrusive 
thoughts, and symptoms of avoidance.  The diagnosis was PTSD 
with panic attacks.

In a statement dated in May 1997 from a physician at the VA 
Center for Stress Recovery it was noted that the veteran had 
been in treatment for major depression and PTSD at the Center 
for Stress Recovery, VA Medical Center, Brecksville, Ohio.  
He also noted an opinion that the veteran was unable to work 
at that time.

In a letter from the veteran's mother to a Congressman, dated 
in January 1998, she noted that the veteran had his first 
major bout with PTSD/clinical depression in 1992.  She 
further noted that the veteran returned from serving his 
country a nervous, withdrawn, emotional mess.  She noted that 
the veteran had gone through two marriages and was incapable 
of holding a full-time job.

At a VA psychiatric examination in September 1998, the 
veteran described his father as having been physically 
abusive, mostly when the veteran was in his early teens.  The 
veteran's psychiatric history involved beginning to receive 
treatment in 1993 at VA in Erie, Pennsylvania.  He had 
received outpatient treatment off and on since then.  In 
1993, he received anti-depressant, but he was not presently 
receiving any medications.  He was attending group therapy at 
the veterans hospital.  The veteran had been married and 
divorced twice.  He had one child with his first wife and two 
children with his second wife.  He had a girlfriend who he 
saw off and on.  He lived by himself and his only income was 
from odd jobs.  He complained that he felt chronically 
depressed and had periods of anxiety, close to full panic 
attacks, precipitated by stress.  

The examiner noted that the veteran's claims file had been 
reviewed.  The veteran was dressed and groomed in a careless 
manner.  He was cooperative for the interview.  He was 
coherent and relevant.  He did not appear anxious during the 
interview.  The veteran appeared credible when he described 
some periods of anxiety under stress.  His mood was somewhat 
depressed without any psychomotor retardation.  No delusional 
thinking was present.  His intellectual function was intact.  
The veteran was oriented.  His remote and recent memory, as 
well as recall, were adequate.  His affect was appropriate 
and not restricted.  There were no signs of hypervigilance or 
irritability.  He concentrated without difficulty during the 
interview.  

The examiner provided an opinion that the veteran definitely 
did not suffer from PTSD.  According to the examiner, the 
veteran did not go through any experience during his 
temporary duties in Thailand that would be markedly 
distressing to almost anyone.  He definitely did not suffer 
any recurrent distressing thoughts from any military 
experience.  The examiner further noted that it was more 
likely than not that the veteran's periods of anxiety were 
not related to his military experience.  According to the 
examiner, the veteran described similar periods of anxiety in 
his brother and it was significant that he described growing 
up with a physically abusive father.  The diagnosis was 
anxiety disorder, not otherwise specified.

In a letter from the veteran to a Senator, dated in October 
1998, the veteran noted that he was on the Udorn Royal Thai 
Air Force Base from April to October 1972 and he had been 
traumatically affected when the base was attacked on the 
night of October 3, 1972.  He further noted that he first 
sought treatment in November 1993 and continued to receive 
treatment, weekly group therapy, at the Ashtabula County 
Veteran's Service Commission in Ashtabula, Ohio.  The veteran 
noted that he was homeless, alienated from his family, and 
unable to hold a regular job because of his PTSD symptoms.

The Board finds that the veteran's claim for service 
connection for psychiatric disability, to include PTSD, is 
not well grounded.  The veteran's service medical records are 
negative for evidence of a psychiatric disorder, to include 
PTSD.  Although the record contains medical evidence showing 
diagnoses of PTSD, the claim is not well grounded because the 
record contains no medical evidence of a nexus between 
current symptomatology and the claimed inservice stressor or 
of a nexus between any other diagnosed psychiatric disorder 
and service.  The VA examinations for compensation and 
pension in March 1995 and September 1998 showed that the 
veteran does not have PTSD.  Although outpatient treatment 
records from the VA Center for Stress Recovery contain 
numerous diagnoses of major depression and PTSD, these 
records do not provide a link between the PTSD symptomatology 
and the claimed inservice stressor.  The evidence shows that 
VA has treated the veteran for major depression and PTSD.  
However, this evidence does not relate either condition to 
the veteran's service approximately 17 years earlier.  The 
examiner at the September 1998 VA psychiatric examination 
reviewed the veteran's claims file and found that the veteran 
definitely did not suffer from PTSD.  The diagnosis was 
anxiety disorder, not otherwise specified.  The examiner 
noted that it was significant that the veteran described 
similar symptoms in his brother and that they had grown up 
with a physically abusive father.  The examiner provided a 
medical opinion that it was more likely than not that the 
veteran's periods of anxiety were not related to his military 
experience.

The only evidence suggesting a link between the veteran's 
current symptomatology and his military service consists of 
the lay assertions of the veteran and his mother.  The Court, 
however, has held that lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
a medical diagnosis or relationship cannot constitute 
evidence of a well-grounded claim.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992),


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

